 Case 2:19-cv-11609-VAR-KGA ECF No. 8, PageID.26 Filed 07/08/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

REBECCA HOLLAND,



       Plaintiff,
                                                  Case No. 19-11609
v.                                                District Judge Victoria A. Roberts
                                                  Mag. Stephanie Dawkins Davis
NATIONAL RAILROAD PASSENGER
CORPORATION,

     Defendant.
_________________________________/

                          ORDER SATISFYING SHOW CAUSE

       After reviewing the complaint, the Court was not satisfied that complete diversity

existed between Plaintiff and Defendant. The Court ordered Plaintiff to show cause that

diversity jurisdiction exists. Specifically, the Court required information regarding

Plaintiff’s citizenship and Defendant’s state of incorporation and principal place of

business.

       On June 27, 2019, Plaintiff submitted a satisfactory response to the Court’s

Order. Accordingly, the Court finds that complete diversity exists.

       IT IS ORDERED.
                                                  s/ Victoria A. Roberts
                                                  Victoria A. Roberts
                                                  United States District Judge
Dated: July 8, 2019
